Citation Nr: 0331595	
Decision Date: 11/14/03    Archive Date: 11/25/03	

DOCKET NO.  02-03 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an effective date prior to July 15, 1999, for 
the award of service connection for a schizoaffective 
disorder, bipolar type.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
February 2001, the Board found that new and material evidence 
had been submitted to reopen the veteran's claim of 
entitlement to service connection for a psychiatric disorder.  
This issue was remanded to the RO for additional development.  
In August 2001, service connection for this disorder was 
granted.  A timely notice of disagreement regarding the 
effective date of this award was received from the veteran in 
October 2001, a statement of the case was issued in February 
2002, and a timely substantive appeal was received in April 
2002.  Accordingly, this issue is now before the Board at 
this time.  The issue of service connection for the acquired 
psychiatric disorder, having been granted, is no longer 
before the Board at this time.  


FINDINGS OF FACT

1.  By rating decision in September 1986, entitlement to 
service connection an acquired psychiatric disorder was 
denied; although the veteran was furnished notice of the 
decision and notice of appellate rights and procedures, he 
did not file a notice of disagreement to initiate an appeal 
from that determination. 

3.  Based on a request to reopen his claim received on 
July 15, 1999, service connection for schizoaffective 
disorder, bipolar type, as granted by rating decision in 
August 2001.   


CONCLUSIONS OF LAW

1.  The September 1986 rating decision is final.  38 U.S.C.A. 
§ 7105 (c) (West 2002).

2.  The criteria for an effective date prior to July 15, 
1999, for service connection for a schizoaffective disorder 
have not been met.  38 U.S.C.A. §§ 5107, 5108, 5110(a), 5105 
(West 2002); 38 C.F.R. § 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has taken no development of the evidence pursuant 
to 38 C.F.R. § 19.9(a)(2) in this case.  Thus, the decision 
by the United States Court of Appeals for the Federal Circuit 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), is not applicable.  
Additionally, the Board notes that pursuant to 38 U.S.C.A. 
§ 5103(a), upon receipt of a complete or substantially 
complete claim, VA must notify the claimant and claimant's 
representative, if any, of any information or evidence which 
has not already been provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(b) further 
provides that if such information or evidence is not received 
by VA within one year from the date of VA's notice to the 
claimant under 38 U.S.C.A. § 5103(a), no benefit may be paid 
or furnished by reason of the claimant's application.  One of 
the regulations promulgated by VA to implement VCAA has 
recently been invalidated.  Specifically, the Federal Circuit 
has held invalid the provisions of 38 C.F.R. § 3.159(b)(1) 
which allowed a decision to be made before the one-year 
period for submitting new evidence had expired with the 
proviso that if the information or evidence was subsequently 
provided within the one-year period, then VA would 
readjudicate the claim.  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).

In this case, the veteran has been provided more than one 
year to respond to the request of the VA for information in 
support of his case.  He has either directly or indirectly 
responded to the request of the RO for information.  As will 
be noted below, further evidence regarding the nature and 
extent of the veteran's psychiatric disorder would not 
provide a basis to grant the veteran's claim.  This will be 
explained in greater detail below.  The veteran was made 
aware of the VCAA by letter in July 2001, and has had more 
than one year to respond to VA's request for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  

After reviewing the claims folder, the Board finds that there 
has been compliance with the assistant provision set forth in 
the new law and regulations.  The record in this case 
includes examination reports, outpatient treatment records, 
and private medical records.  Significantly, no additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

With regard to indications that the veteran receives Social 
Security Administration benefits, this is not in dispute.  
Obtaining additional records from SSA is not warranted as 
that the Board will concede that the veteran was obtaining 
SSA benefits during the period in question.  The nature and 
extent of the veteran's disability is also not in dispute, 
therefore, further medical records from SSA, assuming they 
exist, would not provide a basis to grant this claim (this 
issue will be addressed below).  Accordingly, no further 
action is required.  

The veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefit sought.  The discussions in the rating decision 
and statement of the case have informed the veteran the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, a July 2001 VCAA letter 
informed the veteran of the underlying requirements for his 
service connection claim, the duties of the veteran and VA, 
etc.  The present appeal arises from the rating decision 
granting service connection, and the July 2001 letter was 
issued in connection with that underlying claim.  In other 
words, VA fully satisfied the VCAA notice requirements 
related to the claim which led to the grant of service 
connection.  The present appeal arises only from the 
effective date assigned by the RO for the grant of service 
connection.  Moreover, to the extent that the present appeal 
is denied as a matter of law (as hereinafter discussed), any 
failure under VCAA is non-prejudicial error under 38 U.S.C.A. 
§ 7261(b)(2).  Valiao v. Principi, 17 Vet.App. 229, 232 
(2003).  

II.  Background

In July 1986, the veteran filed a claim seeking service 
connection for a manic-depressive impairment.  The RO, in a 
September 1986 rating determination, denied the claim of 
service connection for an acquired psychiatric disorder.  At 
this time, it was found that the veteran's disability was the 
result of his own willful misconduct based on drug abuse.  
The veteran was notified of this determination by letter 
dated in September 1986.  The record does not show that a 
notice of disagreement was received to initiate an appeal 
from the September 1986 rating decision.  

On July 15, 1999, a communication was received from the 
veteran in which he petitioned to reopen the previously 
denied claim of service connection for an acquired 
psychiatric disorder.  Additional medical evidence was 
obtained.  The claim was initially denied by the RO.  In 
February 2001, the Board found that new and material evidence 
had been submitted to reopen the claim of entitlement to 
service connection for a psychiatric disorder, to include a 
bipolar disorder.  The claim was remanded to the RO for 
additional development, including the obtaining of a VA 
medical opinion.  

Additional medical evidence was obtained, including a medical 
evaluation performed in July 2001.  In August 2001, the RO 
determined that service connection for a schizoaffective 
disorder was warranted.  The veteran was granted service 
connection for this disorder effective July 15, 1999.  The 
veteran was granted a 100 percent rating due to this 
disorder.  

In his October 2001 notice of disagreement, the veteran 
indicated that he had been determined to be totally disabled 
effective October 27, 1986, by the Social Security 
Administration (SSA).  The veteran also noted that he filed 
his claim in 1986 and that he believed the effective date 
should be the date he filed his original claim.  

In November 2001, the RO received a statement from R.K.M., 
Ph.D.  Dr. M. stated that over his years of clinical work 
with the veteran he had nothing to indicate that the veteran 
had been able to be gainfully employed since the time of his 
military service.  It was noted that records from the SSA 
indicated that the veteran was unable to be gainfully 
employed.  

In a substantive appeal of April 2002, the veteran once again 
noted that he had applied for benefits in July of 1986.  It 
was indicated that he had been told that he would be unable 
to prove his case.  The veteran stated that he lost hope and 
because of his distrust (due to his mental disorder) he 
became depressed and "gave up".  The veteran appears to 
indicate that his representative was not supportive in 
encouraging him to appeal the decision.  He states that he 
was not able to comply with the rules due to his lack of 
representation and because he was unable to understand the 
time limits due to his mental condition and lack of 
professional advice.  The veteran's representative submitted 
written argument in April 2002 and October 2003.  

III.  Analysis

The veteran and his representative contend that he should be 
awarded service connection for his psychiatric disorder from 
July 1986.  However, the RO denied the initial claim for this 
disorder in September 1986.  The veteran did not file a 
notice of disagreement to initiate an appeal, and the 
September 1986 decision therefore became final.  38 U.S.C.A. 
§ 7105 (c).  As noted earlier, a request from the veteran to 
reopen his claim was received on July 15, 1999.  His claim 
was eventually granted, and the RO assigned an effective date 
of July 15, 1999. 

The effective date of an award based on a claim reopened 
after final disallowance shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. §§ 3.400(q)(1)(ii); 3.400(r).  When a claim is 
granted based on new and material evidence (other than 
service records) received after a prior final decision, the 
effective date is the date of receipt of the new claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q).  In the present case, under laws and regulations 
applicable to reopened claims, it is readily clear that the 
July 15, 1999, effective date is proper. 

It appears that the veteran's main contentions are that he 
was unable to understand the legal requirements for filing an 
appeal because of his mental condition and because of a lack 
of representation, although in at least one statement he 
appears to identify a representative who assisted him with 
his claim.  A review of the record shows that the veteran was 
not formally represented at the time of the September 1986 
rating decision.  However, he did appoint a representative in 
May 1987 which was within the one-year period for filing a 
notice of disagreement.  It appears that the representative 
assisted the veteran in connection with a nonservice-
connected disability pension claim.  At any rate, the Board 
declines to find that a mere lack of representation is 
sufficient to prevent finality from attaching to a rating 
decision when the claimant is furnished proper notice of the 
decision as well as notice of appellate rights.  There is no 
statutory or regulatory requirement that a claimant have a 
representative.  

As for the veteran's contention that he did not have the 
mental capacity to understand the legal requirements for 
initiating an appeal, the Board also declines to find that 
the criteria for an extension for good cause of the time 
period for filing a notice of disagreement have been met.  
See generally 38 C.F.R. § 3.109(b).  In a similar case, the 
United States Court of Appeals for Veterans Claims held that 
a claimant's statement to the effect that he was unable to 
respond to the initial denial due to the nature of his 
condition (also a psychiatric disorder in that case) was 
insufficient as a matter of law to satisfy the regulatory 
requirement that good cause must be shown as to why the 
notice of disagreement could not have been filed during the 
original time period.  Corry v. Derwinski, 3 Vet.App. 231 
(1992).  In that case, the Court held that the appellant did 
not request a discretionary extension.  

Moreover, after reviewing the facts of this case the Board is 
unable to find that the veteran was unable due to psychiatric 
disability to understand appellate requirements and act 
accordingly.  The record shows that the veteran was in fact, 
with assistance of a representative, advancing another claim 
for another VA benefit during the one year time period after 
the September 1986 rating decision.  The fact that the 
veteran was taking appropriate actions to pursue another VA 
claim suggests that he was capable of understanding basic VA 
procedures and requirements in connection with his claims.  
There is no factual basis for finding that he was unable to 
understand the requirements for filing an appeal during the 
pertinent time period.  

In sum, under the facts of this case there is no basis for 
assigning an effective date prior to July 15, 1999, for the 
grant of service connection for schizoaffective disorder, 
bipolar type.  




ORDER

The appeal is denied.  


                       
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

